           Case 3:21-cv-05174-BHS-TLF Document 4 Filed 04/13/21 Page 1 of 11




1

2

3

4                             UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF WASHINGTON
5                                      AT TACOMA

6    SCOTT BRET LAFERRIERE,
                                                            Case No. 3:21-cv-05174-BHS-TLF
7                             Plaintiff,
            v.                                              ORDER TO SHOW CAUSE OR
8                                                           AMEND THE COMPLAINT
     BODWELL et al.,,
9
                              Defendants.
10

11          This matter is before the Court on plaintiff’s application to proceed in forma

12   pauperis (“IFP”) and proposed civil rights complaint (“complaint”). Dkts. 1, 1-1. Plaintiff

13   is proceeding pro se. Considering deficiencies in the complaint discussed below, the

14   undersigned will not direct service of the complaint at this time. On or before May 13,

15   2021, plaintiff must either show cause why this cause of action should not be dismissed

16   or file an amended complaint.

17          Because plaintiff’s complaint fails to state a claim as it is currently drafted, the

18   Court declines to rule on plaintiff’s application to proceed in forma pauperis (Dkt. 1) until

19   plaintiff has provided a viable proposed complaint. The Clerk is directed to re-note

20   plaintiff’s IFP application for May 13, 2021.

21                                          BACKGROUND

22          Plaintiff, who is currently confined at Airway Heights Corrections Center filed his

23   complaint on March 11, 2021. Dkt. 1-1. Plaintiff alleges that defendants violated his

24

25
     ORDER TO SHOW CAUSE OR AMEND THE
     COMPLAINT - 1
           Case 3:21-cv-05174-BHS-TLF Document 4 Filed 04/13/21 Page 2 of 11




1    Eighth Amendment rights by denying him a test for Covid-19 during the time he was

2    confined at Stafford Creek Corrections Center (“SCCC”). Dkt. 1-1 at 20. Plaintiff

3    describes and attaches grievances that he filed in his pursuit of a COVID-19 test, and

4    names as defendants each SCCC staff member who responded to each of his

5    grievances. Dkt. 1-1. Plaintiff concludes that the grievances establish that he “was

6    denied adequ[ate] medical attention and medical treatment, which violates my 8th

7    Amendment [right] for inadequ[ate] treatment and a form of cru[e]l and unusual

8    punishment.” Dkt. 1-1 at 20.

9                                            DISCUSSION

10          The Court must dismiss the complaint of a prisoner proceeding in forma pauperis

11   “at any time if the [C]ourt determines” that the action: (a) “is frivolous or malicious”; (b)

12   “fails to state a claim on which relief may be granted”’ or (c) “seeks monetary relief

13   against a defendant who is immune from such relief.” 28 U.S.C. § 1915(e)(2); 28 U.S.C.

14   § 1915A(a), (b). A complaint is frivolous when it has no arguable basis in law or fact.

15   Franklin v. Murphy, 745 F.3d 1221, 1228 (9th Cir. 1984).

16          Before the Court may dismiss the complaint as frivolous or for failure to state a

17   claim, though, it “must provide the [prisoner] with notice of the deficiencies of his or her

18   complaint and an opportunity to amend the complaint prior to dismissal.” McGuckin v.

19   Smith, 974 F.2d 1050, 1055 (9th Cir. 1992); see also Sparling v. Hoffman Constr., Co.,

20   Inc., 864 F.2d 635, 638 (9th Cir. 1988); Noll v. Carlson, 809 F.2d 1446, 1449 (9th Cir.

21   1987). On the other hand, leave to amend need not be granted “where the amendment

22   would be futile or where the amended complaint would be subject to dismissal.” Saul v.

23   United States, 928 F.2d 829, 843 (9th Cir. 1991).

24

25
     ORDER TO SHOW CAUSE OR AMEND THE
     COMPLAINT - 2
           Case 3:21-cv-05174-BHS-TLF Document 4 Filed 04/13/21 Page 3 of 11




1           To state a claim under 42 U.S.C. § 1983, a complaint must allege: (1) the

2    conduct complained of was committed by a person acting under color of state law, and

3    (2) the conduct deprived a person of a right, privilege, or immunity secured by the

4    Constitution or laws of the United States. Parratt v. Taylor, 451 U.S. 527, 535 (1981).

5    Section 1983 is the appropriate avenue to remedy an alleged wrong only if both of these

6    elements are present. Haygood v. Younger, 769 F.2d 1350, 1354 (9th Cir. 1985).

7           Plaintiff’s complaint suffers from deficiencies requiring dismissal if not corrected

8    in an amended complaint.

9    A.     Eighth Amendment Medical Care Issue

10          Plaintiff alleges that the refusal to provide a COVID-19 test constitutes a failure to

11   provide adequate medical care in violation of his Eighth Amendment rights. Dkt. 1-1 at

12   20.

13          “Deliberate indifference to serious medical needs of prisoners constitutes the

14   unnecessary and wanton infliction of pain.” Estelle v. Gamble, 429 U.S. 97, 104 (1976)

15   (internal citation omitted); see Hudson v. McMillan, 503 U.S. 1, 6 (1992). An Eighth

16   Amendment medical claim has two elements: (1) “the seriousness of the prisoner’s

17   medical need and [(2)] the nature of the defendant’s response to that need.” McGuckin

18   v. Smith, 974 F.2d 1050, 1059 (9th Cir. 1991), overruled on other grounds by WMX

19   Techs., Inc. v. Miller, 104 F.3d 1133 (9th Cir. 1997) (en banc). A difference of opinion

20   about treatment between plaintiff and prison medical authorities “does not give rise to a

21   § 1983 claim,” but it does not preclude one, either. Franklin v. Oregon, 662 F.2d 1337,

22   1344 (9th Cir. 1981); Hamby v. Hammond, 821 F.3d 1085, 1097 (9th Cir. 2016) (Gould,

23   Circuit Judge, concurring in part and dissenting in part). Medical negligence or

24   malpractice is not cognizable under § 1983. Franklin, at 1344.

25
     ORDER TO SHOW CAUSE OR AMEND THE
     COMPLAINT - 3
           Case 3:21-cv-05174-BHS-TLF Document 4 Filed 04/13/21 Page 4 of 11




1           The two-prong test for deliberate indifference requires the plaintiff to show (1) “‘a

2    serious medical need’ by demonstrating that ‘failure to treat a prisoner’s condition could

3    result in a further significant injury or the unnecessary and wanton infliction of pain,’”

4    and (2) “the defendant’s response to the need was deliberately indifferent.” Jett v.

5    Penner, 439 F.3d 1091, 1096 (9th Cir. 2006), quoting McGuckin v. Smith, 974 F.2d

6    1050, 1059 (9th Cir. 1992). Serious medical need may be indicated if, for example, the

7    plaintiff shows the existence of an injury that a reasonable doctor or patient would find

8    to be important and worthy of comment or treatment; a medical condition that would

9    significantly affect an individual’s daily activities; or a condition that creates chronic and

10   substantial pain. Colwell v. Bannister, 763 F.3d 1060, 1066-1067 (9th Cir. 2014).

11   Deliberate indifference is shown by a “purposeful act or failure to respond to a prisoner’s

12   pain or possible medical need, and harm caused by the indifference.” Jett v. Penner, at

13   1096, quoting McGuckin v. Smith, at 1060. The defendants must have known of, but

14   disregarded, an excessive risk to the plaintiff’s health. Farmer v. Brennan, 511 U.S. 825,

15   837 (1994).

16           Plaintiff in this case does not allege a complete lack of medical treatment; he

17   asserts he did not receive the specific test he desired. As the complaint and the

18   attached grievances make clear, plaintiff was told if he experienced COVID-19

19   symptoms he should be seen by medical staff and would be tested. Dkt. 1-1 at 12, 13,

20   16. When plaintiff filed a grievance asserting that he was symptomatic, he was seen by

21   a medical provider who concluded he was not experiencing COVID-19 symptoms. Dkt.

22   1-1 at 17. At most, plaintiff alleges his disagreement with the decision not to provide him

23   a COVID-19 test and he alleges that he believes he had symptoms of the disease. But

24

25
     ORDER TO SHOW CAUSE OR AMEND THE
     COMPLAINT - 4
           Case 3:21-cv-05174-BHS-TLF Document 4 Filed 04/13/21 Page 5 of 11




1    plaintiff’s disagreement with the course of his medical assessment and decision-making

2    about the tests necessary for diagnosis is insufficient to establish the deliberate

3    indifference necessary to support an Eighth Amendment claim.

4           Moreover, plaintiff’s allegation that his medical providers should have given him a

5    COVID-19 test does not necessarily establish deliberate indifference even if their

6    decision was incorrect. See Estelle, 429 U.S. at 105–06 (“[A] complaint that a physician

7    has been negligent in diagnosing or treating a medical condition does not state a valid

8    claim of medical mistreatment under the Eighth Amendment.”); Wilhelm v. Rotman, 680

9    F.3d 1113, 1123 (9th Cir. 2012) (affirming dismissal of Eighth Amendment claim

10   directed to prison physician whose alleged deliberate indifference to a serious medical

11   need amounted only to negligent diagnosis or difference of opinion); Franklin v. State of

12   Or., State Welfare Division, 662 F.2d 1337, 1344 (9th Cir. 1981) (allegation that prison

13   medical personnel improperly administered insulin, causing soreness and swelling of

14   the plaintiff's arm alleges “mere negligence, not deliberate indifference to a serious

15   medical problem sufficient to establish cruel and unusual punishment under the Eighth

16   Amendment”).

17          Plaintiff has failed to allege facts supporting deliberate indifference. If plaintiff

18   wishes to pursue a claim for inadequate medical treatment, he must provide an

19   amended complaint with a short, plain statement explaining exactly what actions were

20   taken by each individual defendant, how each defendant’s actions violated plaintiff’s

21   constitutional rights, and how the medical treatment he received constituted deliberate

22   indifference to a serious medical need.

23

24

25
     ORDER TO SHOW CAUSE OR AMEND THE
     COMPLAINT - 5
           Case 3:21-cv-05174-BHS-TLF Document 4 Filed 04/13/21 Page 6 of 11




1
     B.     Eighth Amendment Failure to Protect Issue
2
            Plaintiff alleges that he requested a copy of the “Facility Crisis Management Plan
3
     for COVID-19”, and that he “was put into harms way and force to stay within harms way
4
     when there was a deadly virus upon us, even after requesting medical treatment, an[d]
5
     screening, I suffered Physical and Emotional distress an[d] damages.” Dkt. 1-1 at 7-11.
6
     He alleges he “attempt[ed] to reach out for proper medical ATTN: . . .and proper
7
     Protocol on the treatment for and COVID-19 screening and testing.” Dkt. 1-1 at 20.
8
     Construing the complaint liberally, the Court interprets this as an allegation that the
9
     defendant’s acts or omissions regarding the “Facility Crisis Management Plan for
10
     COVID-19” screening and testing process at Stafford Creek violated the Eighth
11
     Amendment as a policy, custom, or practice and subjected plaintiff to harm by exposing
12
     him to a known risk of exposure to COVID-19.
13
            A failure to protect claim is subject to the same two-part deliberate indifference
14
     test as a medical care claim. To prevail on a claim that conditions of confinement
15
     impose cruel and unusual punishment, a prisoner must allege and prove that he
16
     suffered a sufficiently serious deprivation and that prison officials acted with deliberate
17
     indifference in allowing or causing the deprivation to occur. Wilson v. Seiter, 501 U.S.
18
     294, 298-99 (1991). The deliberate indifference standard involves an objective and
19
     subjective prong. First, the alleged deprivation must be, in objective terms, “sufficiently
20
     serious....” Farmer v. Brennan, 511 U.S. 825, 834 (1994) (citing Wilson v. Seiter, 501
21
     U.S. 294, 298 (1991)). Second, the prison official must “know[ ] of and disregard[ ] an
22
     excessive risk to inmate health or safety. . ..” Farmer, 511 U.S. at 837. Thus, a prison
23
     official may be held liable under the Eighth Amendment for denying humane conditions
24

25
     ORDER TO SHOW CAUSE OR AMEND THE
     COMPLAINT - 6
           Case 3:21-cv-05174-BHS-TLF Document 4 Filed 04/13/21 Page 7 of 11




1    of confinement only if he knows that inmates face a substantial risk of harm and

2    disregards that risk by failing to take reasonable measures to abate it. Id. at 837-45.

3           Plaintiff has not alleged that he has any medical conditions rendering him

4    particularly vulnerable to COVID-19, let alone that any of the defendants were aware of

5    any such risk. Nor does plaintiff make any allegations regarding specific COVID-19

6    conditions or lack of protective measures at the prison. As discussed above, plaintiff has

7    alleged only that, after reporting his belief that he had COVID-19 symptoms, he was

8    examined, found not to have such symptoms, and was not given a COVID-19 test.

9    These facts do not establish subjective disregard of an excessive risk to plaintiff’s health

10   and security. To state a claim, plaintiff “must provide more than generalized allegations

11   that the [defendants] ha[ve] not done enough to control the spread” of Covid 19.

12   Blackwell v. Covello, No. 2:20-CV-1755 DB P, 2021 WL 915670, at *3 (E.D. Cal. Mar.

13   10, 2021). See also Hope v. Warden, 972 F.3d 310, 330 (3rd Cir. 2020) (rejecting

14   petitioners’ arguments that exposure to COVID-19 was per se unconstitutional and that

15   the government must entirely eliminate their risk of exposure in order to comply with

16   constitutional mandates).

17          To the extent that plaintiff seeks to state a claim against the State or the

18   Department of Corrections for failure to have an adequate testing policy, his claim would

19   also fail. Dkt. 11 at 24. Neither a state, nor an arm of the state is a “person” who may be

20   sued under Section 1983. See Arizonans for Official English v. Arizona, 520 U.S. 43, 69

21   (1997); Howlett v. Rose, 496 U.S. 356, 365 (1990); Alabama v. Pugh, 438 U.S. 781,

22   782 (1978) (per curiam) (concluding that suit against the state Board of Corrections was

23   barred by the Eleventh Amendment).

24

25
     ORDER TO SHOW CAUSE OR AMEND THE
     COMPLAINT - 7
           Case 3:21-cv-05174-BHS-TLF Document 4 Filed 04/13/21 Page 8 of 11




1           It is not clear whether plaintiff intended to plead his claims against defendants in

2    their official capacities, but such a claim would also fail here. Official capacity suits filed

3    against state officials are merely an alternative way of pleading an action against the

4    state. Hafer v. Mello, 502 U.S. 21, 25 (1991). Such officials are “persons” under section

5    1983, but because the Eleventh Amendment prohibits suits for damages against the

6    states, official capacity suits seeking monetary damages are likewise prohibited. Such

7    claims may only seek forward-looking injunctive relief. Id. Here, plaintiff seeks only

8    monetary damages; he does not seek any injunctive relief. Dkt. 1-1 at 24. To the extent

9    plaintiff seeks to assert official capacity claims here, he has not stated a claim upon

10   which relief can be granted.

11   C.     Personal Participation

12          A defendant is not liable under Section 1983 unless the defendant has personally

13   participated in a violation of the plaintiff’s constitutional rights. Hines v. Youseff, 914

14   F.3d 1218, 1228 (9th Cir. 2019). Plaintiff’s allegations against Defendants Bodwell,

15   Erickson, Ralkey, Gordon and Dahne do not include any factual assertions that they

16   were involved with his medical care or had authority to provide him with a COVID-19

17   test. Instead, plaintiff alleges only that these defendants signed a grievance response.

18   Dkt. 1-1.

19          With respect to Defendants Bodwell, Erickson, Ralkey and Gordon, the

20   responses had nothing to do with plaintiff’s medical care or whether he would receive a

21   COVID-19 test: those defendants simply answered plaintiff’s questions regarding

22   general COVID-19 policy and practices. Dkt. 1-1 at 8, 9, 10, 14. With respect to

23   Defendant Dahne, plaintiff alleges only that Dahne forwarded a grievance to senior

24   officials at DOC Headquarters. Dkt. 1-1 at 19. Plaintiff has failed to allege that

25
     ORDER TO SHOW CAUSE OR AMEND THE
     COMPLAINT - 8
           Case 3:21-cv-05174-BHS-TLF Document 4 Filed 04/13/21 Page 9 of 11




1    Defendants Bodwell, Erickson, Ralkey, Gordon and Dahne personally participated in

2    any violation of his constitutional rights.

3           Plaintiff must allege, with respect to each named defendant, facts showing how

4    each defendant caused or personally participated in causing the harm he alleged. See

5    Arnold v. IBM, 637 F.2d 1350, 1355 (9th Cir. 1981).

6    D.     Denial of Grievances

7           It is not clear whether plaintiff seeks to bring a separate claim pertaining to the

8    processing of his grievances. But the complaint fails to adequately state any such claim.

9    There is no constitutional right to a prison grievance system. Mann v. Adams, 855 F.2d

10   639, 640 (9th Cir. 1988. If the state elects to provide a grievance mechanism, alleged

11   violations of such grievance procedures do not give rise to § 1983 claims. Id.; Silva v.

12   Gregoire, 2007 WL 1814073 at *6 (W.D. Wash. 2007); Allen v. Wood, 970 F.Supp. 824,

13   832 (E.D. Wash. 1997) (The grievance process is an internal prison process for

14   handling prison complaints and does not involve substantive rights).

15          Because plaintiff lacks a separate constitutional entitlement to any grievance

16   procedure, claims against defendants for denying his grievances are not supported by

17   any legal basis. See Wise v. Washington State Department of Corrections, 244

18   Fed.Appx. 106, 108 (9th Cir. 2007) (claim that defendants denied plaintiff’s grievances

19   was properly dismissed because “an inmate has no due process rights regarding the

20   proper handling of grievances.”). Plaintiff must show cause why his grievance-related

21   claims, if any, should not be dismissed.

22   E.     Retaliation

23          Plaintiff also appears to contest a grievance response from Defendant Harder

24   that admonishes him to refrain from making demands or other types of coercion. Dkt. 1-

25
     ORDER TO SHOW CAUSE OR AMEND THE
     COMPLAINT - 9
           Case 3:21-cv-05174-BHS-TLF Document 4 Filed 04/13/21 Page 10 of 11




1    1 at 16. It is not clear whether plaintiff seeks to bring a First Amendment claim of

2    retaliation with respect to this grievance response. His complaint does not adequately

3    state a retaliation claim.

4           Filing grievances may be constitutionally-protected activity. See e.g., Brodheim v.

5    Cry, 584 F.3d 1262, 1269 (9th Cir. 2009) (inmates are engaged in constitutionally

6    protected conduct when they file prison grievances). But plaintiff has not alleged facts

7    sufficient to establish retaliation. To prove a First Amendment claim of retaliation under

8    § 1983, plaintiff must show: (1) he was subjected to adverse action; (2) the adverse

9    action was imposed because of certain conduct; (3) the conduct giving rise to the

10   adverse action is legally protected; (4) the adverse action chilled the prisoner’s speech;

11   and (5) the adverse action did not advance a legitimate penological goal. Rhodes v.

12   Robinson, 408 F.3d 559, 567 (9th Cir. 2005). Plaintiff has not alleged facts establishing

13   these elements.

14          If plaintiff wishes to assert a claim for retaliation against Defendant Harder, he

15   must allege facts showing that adverse action was taken against him, that there is a

16   nexus between his protected activity and the purported retaliatory action, that his

17   constitutional rights were chilled, and that the alleged retaliatory actions did not

18   reasonably advance a legitimate penological goal.

19                                         CONCLUSION

20          Due to the deficiencies described above, the Court will not serve the complaint.

21   Plaintiff may show cause why his complaint should not be dismissed or may file an

22   amended complaint to cure, if possible, the deficiencies noted herein, on or before May

23   13, 2021. If an amended complaint is filed, it must be legibly rewritten or retyped in its

24

25
     ORDER TO SHOW CAUSE OR AMEND THE
     COMPLAINT - 10
           Case 3:21-cv-05174-BHS-TLF Document 4 Filed 04/13/21 Page 11 of 11




1    entirety and contain the same case number. Any cause of action alleged in the original

2    complaint that is not alleged in the amended complaint is waived. Forsyth v. Humana,

3    Inc., 114 F.3d 1467, 1474 (9th Cir. 1997), overruled in part on other grounds, Lacey v.

4    Maricopa Cnty., 693 F.3d 896 (9th Cir. 2012).

5           The Court will screen the amended complaint to determine whether it states a

6    claim for relief cognizable under 42 U.S.C. § 1983. If the amended complaint is not

7    timely filed or fails to adequately address the issues raised herein, the undersigned will

8    recommend dismissal of this action as frivolous under 28 U.S.C. § 1915, and the

9    dismissal will count as a “strike” under 28 U.S.C. § 1915(g). Plaintiff should be aware

10   that a prisoner who brings three or more civil actions or appeals that are dismissed on

11   the grounds that they are legally frivolous, malicious, or fail to state a claim, will be

12   precluded from bringing any other civil action or appeal in forma pauperis, “unless the

13   prisoner is under imminent danger of serious physical injury.” 28 U.S.C. § 1915(g).

14          The Clerk is directed to send plaintiff the appropriate forms for filing a 42 U.S.C.

15   § 1983 civil rights complaint and for service, a copy of this Order and the Pro Se

16   Information Sheet.

17          Dated this 13th day of April, 2021.

18


                                                        A
19

20                                                      Theresa L. Fricke
                                                        United States Magistrate Judge
21

22

23

24

25
     ORDER TO SHOW CAUSE OR AMEND THE
     COMPLAINT - 11
